     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 1 of 13 Page ID #:1



 1   Tina Wolfson (SBN 174806)
     twolfson@ahdootwolfson.com
 2   Robert Ahdoot (SBN 172098)
 3   rahdoot@ahdootwolfson.com
     Bradley K. King (SBN 274399)
 4   bking@ahdootwolfson.com
     Christopher E. Stiner (SBN 276033)
 5   cstiner@ahdootwolfson.com
     AHDOOT & WOLFSON, PC
 6   10728 Lindbrook Drive
 7   Los Angeles, California 90024
     Telephone: (310) 474-9111
 8   Facsimile: (310) 474-8585
 9   David P. Milian, Esq.*
     dmilian@careyrodriguez.com
10   cperez@careyrodriguez.com
11   Ruben Conitzer, Esq.*
     rconitzer@careyrodriguez.com
12   ecf@careyrodriguez.com
     CAREY RODRIGUEZ MILIAN GONYA LLP
13   1395 Brickell Avenue, Suite 700
14   Miami, Florida 33131
     Tel: (305) 372-7474
15   Fax: (305) 372-7475
16   *Application for pro hac vice forthcoming.
17   Attorneys for Plaintiff and the Putative Class
18
                        UNITED STATES DISTRICT COURT
19
                       CENTRAL DISTRICT OF CALIFORNIA
20
      RAY WEISBEIN, individually and         )
21    on behalf of all others similarly      ) Case No.: 8:20-cv-00801
22    situated,                              )
                                             ) CLASS ACTION COMPLAINT
23                     Plaintiff,            )
                                             )
24         v.                                )
                                             )
25                                           )
26    ALLERGAN, INC., a Delaware             ) JURY TRIAL DEMANDED
      corporation,                           )
27                                           )
                       Defendant.            )
28                                           )

                                                      CLASS ACTION COMPLAINT
                                                           Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 2 of 13 Page ID #:2



 1                           CLASS ACTION COMPLAINT
 2         Plaintiff RAY WEISBEIN, individually and on behalf of all other persons
 3   similarly situated, complains and alleges as follows:
 4                                NATURE OF ACTION
 5         1.     Plaintiff brings this action for statutory damages and other legal and
 6   equitable remedies resulting from the unlawful actions of ALLERGAN, INC.
 7   (“Defendant”) in transmitting advertisement and telemarketing text messages to
 8   Plaintiff’s cell telephone and the cell telephones of numerous other similarly
 9   situated persons using an automatic telephone dialing system (“ATDS”) and
10   without anyone’s prior express written consent, in violation of the Telephone
11   Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
12         2.     Plaintiff saw one of Defendant’s video advertisements for its Botox
13   migraine headache treatment. At the end of the commercial, Defendant explained
14   that he might pay as little as $0 for the treatment and invited him to text “SAVE”
15   to a short code. Besides the limited information that Plaintiff expected to receive,
16   he was also subjected to unsolicited telemarketing for which he did not provide
17   his express consent, and which were therefore sent in violation of the TCPA.
18                                       PARTIES
19         3.     Plaintiff Ray Weisbein is an individual and is the user and/or
20   subscriber of cell telephone number (305) ***-7500 (the “7500 Number”).
21         4.     Defendant Allergan, Inc. is, and at all times relevant hereto was, a
22   corporation incorporated under the laws of Delaware. Defendant’s primary
23   business headquarters are located in Irvine, California.
24                           JURISDICTION AND VENUE
25         5.     This Court has original jurisdiction over this case pursuant to 28
26   U.S.C. § 1331 because it arises under the laws of the United States.
27         6.     This Court has subject matter jurisdiction over this action pursuant
28   to 47 U.S.C. § 227(b)(3).

                                               2             CLASS ACTION COMPLAINT
                                                                  Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 3 of 13 Page ID #:3



 1         7.     Defendant is subject to personal jurisdiction in California because it
 2   maintains its headquarters at 2525 Dupont Drive in Irvine, California. Defendant
 3   is further subject to personal jurisdiction in California because it performed, or
 4   caused to be performed, the acts complained of herein within California.
 5         8.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)
 6   because Defendant resides in this judicial district and under 28 U.S.C. § 1391
 7   (b)(2) because a substantial part of the events (sending automated messages in
 8   violation of the TCPA) and omissions (not obtaining the requisite prior express
 9   written consent) occurred in this judicial district.
10              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
11         9.     Defendant is a pharmaceutical company that sells the popular Botox
12   treatments, which purport to treat, inter alia, migraines.
13         10.    Defendant heavily markets its Botox products, including by video
14   commercials which are broadcasted nationwide.
15         11.    On or about April 1, 2020, Plaintiff saw one such video commercial.
16   At the end of this commercial, Defendant displayed the following image:
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3           CLASS ACTION COMPLAINT
                                                                  Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 4 of 13 Page ID #:4



 1          12.     The foregoing commercial was produced with the assistance of
 2   Pacific Communications, a company located in Irvine, California, and which
 3   specializes in marketing for healthcare companies.
 4          13.     Pacific Communications’ website makes clear that Pacific
 5   Communications supports brands, including Defendant and its Botox brand, by
 6   creating and implementing innovative traditional brand and interactive marketing
 7   solutions by applying its hands-on knowledge of healthcare brands, categories,
 8   and markets.
 9          14.     The foregoing commercial was developed in California.
10          15.     Neither the afore-imaged or any other part of Defendant’s
11   commercial informed Plaintiff that by texting “SAVE” he was authorizing
12   Defendant to deliver or cause to be delivered to him advertisement or
13   telemarketing text messages using an ATDS.
14          16.     In response, Plaintiff sent the word “SAVE” to short code telephone
15   number 27747 solely to confirm his eligibility for discounted or free
16   pharmaceuticals.
17          17.     Upon receiving the incoming “SAVE” message, Defendant’s
18   autodialing system and its integrated software captured the incoming data and
19   automatically generated and stored the 7500 Number through the use of a caller
20   identification or an automatic number generation device without notice to
21   Plaintiff.
22          18.     In immediate response to Plaintiff’s “SAVE” message, Defendant
23   automatically sent two text messages to Plaintiff’s cell 7500 Number from short
24   code telephone number 64600, as follows:
25                  Hello, please note that Allergan has an additional
26                  California Privacy Policy that you can view at
                    www.allergan.com/privacy/ccpa
27
                                              ***
28

                                               4            CLASS ACTION COMPLAINT
                                                                 Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 5 of 13 Page ID #:5



 1                Are you eligible for the BOTOX¿ Saving Program?
                  You’ll get 4 questions to answer via text. Terms &
 2                Conditions: bit.ly/2RvxiWr Msg & data rate may
 3                apply. STOP to end. HELP for help. See full Product
                  Information,      including    Boxed       Warning:
 4                bit.ly/2RKyxW4
 5                (Q1 of 4) Do you have commercial health insurance or
                  commercial prescription drug insurance? Reply YES
 6                or NO.
 7
 8          19.   The commercial that Plaintiff saw did not inform him that to pay as
 9   little as $0, that he would have to divulge private information regarding his health
10   care coverage.
11          20.   Plaintiff never responded to Defendant’s foregoing messages in any
12   way.
13          21.   Notwithstanding that Plaintiff never responded to Defendant’s
14   earlier incoming messages, Defendant nevertheless proceeded to send an
15   additional advertisement text to Plaintiff’s cell phone on April 2, 2020:
16
                  Are you still interested in BOTOX¿ Savings
17                Program? Reply YES to continue enrollment, STOP
18                to end. See full Product Information, including Boxed
                  Warning: bit:ly/2RKyxW4
19
20          22.   The April 2, 2020 SMS text message sent to the 7500 Number
21   advertises the commercial availability of Defendant’s Botox product and the
22   Saving Program service which purports to offer Defendant’s Botox product at a
23   discount.
24          23.   At least one purpose of the April 2, 2020 SMS text message sent to
25   the 7500 Number was to encourage the purchase of Defendant’s Botox treatment,
26   either in connection with the Savings Program or otherwise.
27          24.   The source of each of the unsolicited SMS text messages sent by
28   Defendant to the 7500 Number was 27747, which is an SMS short code owned or

                                               5            CLASS ACTION COMPLAINT
                                                                 Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 6 of 13 Page ID #:6



 1   leased by or on behalf of Defendant, and is used to operate Defendant’s text
 2   message campaign, including the sending of SMS text messages telemarketing
 3   and advertising various of Defendant’s goods and services such as Botox.
 4         25.   All telephone contact by Defendant and/or affiliates, subsidiaries, or
 5   agents of Defendant to Plaintiff at the 7500 Number occurred via an ATDS
 6   because the unsolicited telemarketing SMS text messages were sent from 27747,
 7   which is a short code telephone number used to message consumers en masse,
 8   and because the hardware and software used by Defendant to send such messages
 9   have the capacity to store or produce random or sequential numbers and to dial
10   such numbers, en masse, in an automated fashion without human intervention.
11   Further, the complained of SMS text messages were sent in automatic response to
12   the “SAVE” inquiry and written in a generic and impersonal manner, thus
13   demonstrating that identical text messages were automatically sent to numerous
14   other consumers.
15         26.   The complained of SMS text messages sent to the 7500 Number
16   were not sent for an emergency purpose.
17         27.   Defendant’s SMS text messages invaded Plaintiff’s privacy,
18   intruded upon his seclusion and solitude, constituted a nuisance, and wasted his
19   time by requiring him to review the messages. Further, Defendant’s SMS text
20   messages caused Plaintiff to incur tangible harms such as loss of cell phone
21   battery life and financial losses in requiring him to recharge his phone. Finally,
22   Defendant’s SMS text messages constituted a temporary electronic intrusion
23   upon Plaintiff’s cell phone and took up finite memory space on his cell phone.
24         28.   Plaintiff’s experience is similar to thousands of other persons who
25   received Defendant’s advertisement and telemarketing text messages without first
26   having provided express written consent to receive them.
27         29.   Plaintiff has no reason to believe, that absent a Court Order, that
28   Defendant would voluntarily stop violating the TCPA.

                                               6           CLASS ACTION COMPLAINT
                                                                Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 7 of 13 Page ID #:7



 1                            CLASS ACTION ALLEGATIONS
 2         30.    Plaintiff brings this lawsuit as a class action on behalf of himself
 3   individually and on behalf of all other similarly situated persons as a class action
 4   pursuant to Federal Rule of Civil Procedure 23(b)(3). The “Class” Plaintiff seeks
 5   to represent is comprised of and defined as:
 6                All persons who received an SMS text message, sent by
                  or on behalf of Defendant from a short code telephone
 7                number, including the short code telephone number
 8                27747, that advertised the commercial availability or
                  quality of Botox or the Botox Savings Program or that
 9                was sent to encourage the sale of Botox or participation
                  in the Botox Savings Program.
10
11         31.     Excluded from the Class is Defendant, any entity in which the
12   Defendant has a controlling interest, or which has a controlling interest in the
13   Defendant, and any of Defendant’s legal representatives, assigns or successors.
14   Also excluded is any judge presiding over or attorney appearing in this case and
15   any member of any such judge’s or attorney’s immediate family. Members of the
16   Class are referred to as “Class Members.”
17         32.    Plaintiff reserves the right to modify the definition of the Class (or
18   add one or more subclasses) after further discovery.
19         33.    Plaintiff and all Class Members have been impacted and harmed by
20   the acts of Defendant and/or its agents, affiliates or subsidiaries.
21         34.    Plaintiff seeks injunctive relief and monetary damages on behalf of
22   himself and the Class.
23         35.    This action may properly be brought and maintained as a class
24   action pursuant to Fed. R. Civ. P. 23(b)(3) because it satisfies the numerosity,
25   typicality, adequacy, commonality, predominance and superiority requirements.
26         36.    Upon application by Plaintiff’s counsel for certification of the Class,
27   the Court may also be requested to utilize and certify subclasses in the interests of
28   manageability, justice, and/or judicial economy.
                                                7             CLASS ACTION COMPLAINT
                                                                   Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 8 of 13 Page ID #:8



 1                                      NUMEROSITY
 2         37.    The number of persons within the Class is substantial, believed to
 3   amount to thousands of persons dispersed throughout the United States.
 4   Plaintiff’s allegation of numerosity is based on the fact that Defendant ran a
 5   nationwide television advertisement campaign asking people to text “SAVE” to
 6   27747 and that this advertisement has been aired more than 6,600 times.
 7         38.    It is therefore impracticable to join each member of the Class as a
 8   named plaintiff. Further, the size and relatively modest value of the claims of the
 9   individual members of the Class renders joinder impracticable. Accordingly,
10   utilization of the class action mechanism is the most economically feasible means
11   of determining and adjudicating the merits of this litigation.
12                                      TYPICALITY
13         39.    Plaintiff received at least one advertisement or telemarketing SMS
14   text message from Defendant that was sent via an ATDS without providing his
15   prior express written consent to receive such messages. All Class Members
16   similarly received such messages without having provided their prior express
17   written consent and their rights under the TCPA were similarly violated.
18   Consequently, the claims of Plaintiff are typical of those of the other Class
19   Members he seeks to represent, and Plaintiff’s interests are consistent with and
20   not antagonistic to those of the other Class Members he seeks to represent.
21   Plaintiff and all Class Members have been impacted by, and face continuing
22   harm out of, Defendant’s violations and/or misconduct as alleged herein.
23                                       ADEQUACY
24         40.    As Class representative, Plaintiff has no interests that are adverse to,
25   or conflict with, the interests of the absent Class Members and is able to fairly
26   and adequately represent and protect the interests of the Class Members. Plaintiff
27   has raised viable claims of the type reasonably expected to be raised by the Class
28   Members and will vigorously pursue those claims. If necessary, Plaintiff may

                                               8             CLASS ACTION COMPLAINT
                                                                  Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 9 of 13 Page ID #:9



 1   seek leave to amend this Complaint to add additional representatives of the Class
 2   or assert additional claims.
 3                              COMPETENCY OF CLASS COUNSEL
 4         41.      Plaintiff has retained and is represented by experienced, qualified
 5   and competent counsel committed to prosecuting this action. These counsel are
 6   experienced in handling complex class action claims, including class actions
 7   alleging violations of the TCPA.
 8                             COMMONALITY AND PREDOMINANCE
 9         42.      There are well defined common questions of fact and law that exist
10   as to all members of the Class and predominate over any questions affecting only
11   individual members of the Class. These common legal and factual questions,
12   which do not vary from Class Member to Class Member and may be determined
13   without reference to the individual circumstances of any class member, include
14   (but are not limited to) the following:
15               a. Whether Defendant transmitted or caused to be transmitted SMS text
16                  messages to Class Members’ cell telephones;
17               b. Whether the SMS text messages transmitted by Defendant
18                  constituted advertisements or telemarketing;
19               c. Whether the SMS text messages transmitted by Defendant were
20                  transmitted using an ATDS;
21               d. Whether Defendant can prove it obtained prior express written
22                  consent to send the complained of text messages;
23               e. Whether Defendant’s complained of conduct was knowing and/or
24                  willful;
25               f. Whether Defendant should be enjoined from engaging in such
26                  conduct in the future.
27                                       SUPERIORITY
28         43.      A class action is superior to other available methods for the fair and

                                                 9            CLASS ACTION COMPLAINT
                                                                   Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 10 of 13 Page ID #:10



 1     efficient adjudication of this controversy because individual litigation of the
 2     claims of all Class Members is impracticable. Even if Class Members could
 3     afford to pursue individual litigation, the Court system could not. It would be
 4     unduly burdensome to the courts for individual litigation of numerous cases to
 5     proceed. Individualized litigation also presents the potential for varying,
 6     inconsistent or contradictory judgments, and would magnify the delay and
 7     expense to all parties and the court system resulting from multiple trials of the
 8     same factual issues. By contrast, the maintenance of this action as a class action,
 9     with respect to some or all the issues presented herein, presents few management
10     difficulties, conserves the resources of the parties and of the court system and
11     protects the rights of each Class Member. Plaintiff anticipates no difficulty in the
12     management of this action as a class action. Class wide relief is essential to
13     compel compliance with the TCPA. The interest of Class Members in
14     individually controlling the prosecution of separate claims is small because the
15     statutory damages in an individual action for violation of the TCPA are small.
16     Management of these class claims is likely to present significantly fewer
17     difficulties than are presented in many individual claims because the text
18     messages at issue are all automated and the Class Members, by definition, did not
19     provide the prior express written consent required under the statute to authorize
20     such text messages to their cell telephones. The Class Members can be readily
21     located and notified of this class action through Defendant’s records and, if
22     necessary, the records of cell telephone providers.
23           44.    Additionally, the prosecution of separate actions by individual Class
24     Members may create a risk of multiple adjudications with respect to them that
25     would, as a practical matter, be dispositive of the interests of other members of
26     the Class who are not parties to such adjudications, thereby substantially
27     impairing or impeding the ability of such nonparty Class Members to protect
28     their interests. The prosecution of individual actions by Class Members could

                                                10            CLASS ACTION COMPLAINT
                                                                   Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 11 of 13 Page ID #:11



 1     further establish inconsistent results and/or establish incompatible standards of
 2     conduct for Defendant.
 3            45.     Defendant and/or any of its affiliates, subsidiaries, or agents have
 4     acted on grounds generally applicable to the Class, thereby making final
 5     injunctive relief and corresponding declaratory relief with respect to the Class
 6     appropriate.
 7            46.     Moreover, on information and belief, the TCPA violations
 8     complained of herein are substantially likely to continue in the future if an
 9     injunction is not entered.
10                                   CAUSES OF ACTION
11                                FIRST CLAIM FOR RELIEF
                         VIOLATION OF THE TCPA (47 U.S.C. § 227)
12                    (On Behalf of Plaintiff and the Class Against Defendant)
13            47.     Plaintiff hereby incorporates paragraphs 1-46 as if fully stated
14     herein.
15            48.     The foregoing acts and omissions constitute violations of the TCPA,
16     including but not limited to each of the above-cited provisions of 47 U.S.C. §
17     227.
18            49.     Because of Defendant’s violations of 47 U.S.C. § 227, Plaintiff and
19     all Class Members are entitled to, and seek, injunctive relief prohibiting such
20     conduct violating the TCPA in the future.
21            50.     Plaintiff and all Class Members are also entitled to, and seek, an
22     award of $500.00 in statutory damages for each SMS message transmitted in
23     violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3).
24            51.     Plaintiff and Class Members also seek an award of attorneys’ fees
25     and costs.
26
27
28

                                                 11           CLASS ACTION COMPLAINT
                                                                   Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 12 of 13 Page ID #:12



 1                    SECOND CLAIM FOR RELIEF
         KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA (47
 2                               U.S.C. § 227)
 3             (On Behalf of Plaintiff and the Class Against Defendant)

 4           52.    Plaintiff hereby incorporates paragraphs 1-46 as if fully stated

 5     herein.

 6           53.    The foregoing acts and omissions constitute knowing and/or willful

 7     violations of the TCPA, including but not limited to each of the above-cited

 8     provisions of 47 U.S.C. § 227.

 9           54.    Because of Defendant’s knowing and/or willful violations of 47

10     U.S.C. § 227, Plaintiff and all Class Members are entitled to, and seek, injunctive

11     relief prohibiting such conduct violating the TCPA in the future.

12           55.    Plaintiff and all Class Members are also entitled to, and seek, treble

13     damages of up to $1,500.00 for each SMS message transmitted in violation of the

14     TCPA pursuant to 47 U.S.C. § 227(b)(3).

15           56.    Plaintiff and Class Members also seek an award of attorneys’ fees

16     and costs.

17                                 PRAYER FOR RELIEF

18           57.    Plaintiff prays for relief and judgment in his favor, as follows:

19           A.     Injunctive relief prohibiting such violations of the TCPA in the

20     future;

21           B.     As a result of the Defendant’s violations of 47 U.S.C. §227(b)(1),

22     Plaintiff seeks for himself and each Class Member $500.00 in statutory damages

23     for each and every violative SMS text message;

24           C.     As a result of the Defendant’s willful and/or knowing violations of

25     47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Class Member treble

26     damages, as provided by the statute, of up to $1,500.00 for each and every

27     violative SMS text message;

28           D.     An award of attorneys’ fees and costs to counsel for Plaintiff and the

                                                 12            CLASS ACTION COMPLAINT
                                                                    Case No.: 8:20-cv-00801
     Case 8:20-cv-00801-FMO-ADS Document 1 Filed 04/24/20 Page 13 of 13 Page ID #:13



 1     Class; and
 2            E.     An Order certifying this action to be a proper class action pursuant
 3     to Fed. R. Civ. P. 23, establishing appropriate Class and any additional subclasses
 4     the Court deems appropriate, finding that Plaintiff is a proper representative of
 5     the Class, and appointing Plaintiff’s counsel as counsel for the Class.
 6                              DEMAND FOR JURY TRIAL
 7            Plaintiff, on behalf of himself and the Class, hereby demands a jury trial on
 8     all issues so triable.
 9     Dated: April 24, 2020                  /s/ Tina Wolfson
                                              Tina Wolfson (SBN 174806)
10                                            twolfson@ahdootwolfson.com
11                                            Robert Ahdoot (SBN 172098)
                                              rahdoot@ahdootwolfson.com
12                                            Bradley K. King (SBN 274399)
                                              bking@ahdootwolfson.com
13                                            Christopher E. Stiner (SBN 276033)
                                              cstiner@ahdootwolfson.com
14                                            AHDOOT & WOLFSON, PC
15                                            10728 Lindbrook Drive
                                              Los Angeles, California 90024
16                                            Telephone: (310) 474-9111
                                              Facsimile: (310) 474-8585
17
18                                            C AREY R ODRIGUEZ
                                              M ILIAN G ONYA LLP
19                                            1395 Brickell Avenue, Suite 700
                                              Miami, Florida 33131
20                                            Telephone: (305) 372-7474
                                              Facsimile: (305) 372-7475
21
22                                            David P. Milian (Fla. Bar No. 844421)*
                                              dmilian@careyrodriguez.com
23                                            cperez@careyrodriguez.com
                                              Ruben Conitzer (Fla. Bar No. 100907)*
24                                            rconitzer@careyrodriguez.com
25                                            ecf@careyrodriguez.com

26                                            *Application for pro hac vice forthcoming
27
                                              Counsel for Plaintiff and the Putative Class
28

                                                 13              CLASS ACTION COMPLAINT
                                                                      Case No.: 8:20-cv-00801
